

EXHIBIT 10.26


SEVENTH AMENDMENT TO TRUST AGREEMENT NO. 5




This Seventh Amendment to Trust Agreement No. 5 is entered into effective as of
July 28, 2014 by and between Cliffs Natural Resources Inc., f/k/a
Cleveland-Cliffs Inc., an Ohio corporation (the “Company”), and KeyBank, N.A.,
the successor in interest to Key Trust Company of Ohio, N.A., a national banking
association, as Trustee (the “Trustee”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in Trust Agreement No. 5.


WITNESSETH


WHEREAS, on October 28, 1997 the Company and a predecessor in interest to the
Trustee entered into Trust Agreement No. 5; and


WHEREAS, Section 9(c) of Trust Agreement No. 5 provides that Exhibit A thereto
may be amended by the Company by furnishing to the Trustee an amendment thereto.


NOW, THEREFORE, the Company and the Trustee hereby amend Trust Agreement No. 5
to provide as follows:


1.    Exhibit A is amended in its entirety to read as attached hereto.


IN WITNESS WHEREOF, the Company and the Trustee have caused counterparts of this
Seventh Amendment to be executed on this 28th day of July, 2014, each of which
shall be an original Amendment.


CLIFFS NATURAL RESOURCES INC.
 
 
 
 
By:
/s/ James D. Graham
Title:
Vice President, Chief Legal Officer & Secretary
 
 
KEYBANK, N.A., as Trustee
 
 
 
 
By:
/s/ Lester W. Dryja
Title:
Vice President






--------------------------------------------------------------------------------





EXHIBIT A


Effective July 28, 2014


TRUST AGREEMENT NO. 5
PLAN 26042: 2012 NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
Plan 29043: 2005 VOLUNTARY NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
Plan 29043: 2000 VOLUNTARY NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
 
CASH
 
 
ADERHOLD ,RONALD K
 
ADERHOLD, RONALD K
 
MARIANI , RONALD
CARTELLA ,DAVID T
 
BAISDEN, STEVEN R
 
MLINAR , MICHAEL P
BOOR ,WILLIAM C
 
BLAKE ,DAVID B
 
 
BARTOLOMUCCI ,JAMES M
 
BOOR ,WILLIAM C
 
 
HUNSINGER-GORENC ,STEPHANE S
 
BRAKE ,WILLIAM A
 
 
MCLAUGHLIN ,MICHAEL P
 
BRLAS ,LAURIE
 
 
TOMPKINS ,PAUL K
 
LATENDRESSE ,EDWARD M
 
 
GILMAN ,JOYCE S
 
MEE ,TERRENCE R
 
 
MCFADDEN ,WILLIAM J
 
MICHAUD ,JAMES R
 
 
NELSON ,MARK D
 
MLINAR ,MICHAEL P
 
 
CHEVERINE ,CAROLYN E
 
PARADIE ,TERRANCE M
 
 
THORNTON ,WILLIAM M
 
SCHAEDIG ,TIMOTHY H
 
 
BAISDEN ,STEVEN R
 
SIMMONS ,KENNETH D
 
 
SIMMONS ,KENNETH D
 
SMITH ,CLIFFORD T
 
 
KIRSCH ,JAMES F
 
TOMPKINS ,PAUL K
 
 
PETRIK ,JASON S
 
TUOMI ,JOHN N
 
 
GRAHAM ,JAMES D
 
VETOR ,DUKE D
 
 
MEE ,TERRENCE R
 
 
 
 
TISH ,JOHN G
 
SHARES
 
 
CEBULA ,ROBERT C
 
BARTOLOMUCCI ,JAMES M
 
 
FLANAGAN ,TIMOTHY K
 
BLAKE ,DAVID B
 
 
PARADIE ,TERRANCE M
 
BOOR ,WILLIAM C
 
 
FEDOR ,TERRY G
 
BRAKE ,WILLIAM A
 
 
MILLBURG ,LAWRENCE J
 
BRLAS ,LAURIE
 
 
WEBB ,DAVID
 
CHEVERINE ,CAROLYN E
 
 
MICHAUD ,JAMES R
 
LATENDRESSE ,EDWARD M
 
 
CARLSON ,PAUL A
 
MARIANI ,RONALD
 
 
BITTNER ,MATTHEW C
 
MEE ,TERRENCE R
 
 
CROSWELL ,JACK T
 
MICHAUD ,JAMES R
 
 
DORR ,NEIL E
 
MLINAR ,MICHAEL P
 
 
KOCHEVAR ,JAMES M
 
MORRIS ,MICHAEL J
 
 
MORRIS ,MICHAEL J
 
PARADIE ,TERRANCE M
 
 
HOLSTEN ,KENNETH C
 
SMITH ,CLIFFORD T
 
 




--------------------------------------------------------------------------------



PLAN 26042: 2012 NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
Plan 29043: 2005 VOLUNTARY NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
Plan 29043: 2000 VOLUNTARY NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
 
SHARES (cont.)
 
 
PAVLICH ,KENNETH P
 
SMITH ,GLENN W
 
 
SMITH ,CLIFFORD T
 
TOMPKINS ,PAUL K
 
 
VETOR ,DUKE D
 
TUOMI ,JOHN N
 
 
SILVA ,JAMES P
 
VETOR ,DUKE D
 
 
WHITEFORD ,SEAN M
 
 
 
 
 
 
 
 
 




